Citation Nr: 0810806	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  05-31 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a bipolar disorder.

2.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from July 1988 to November 
1988 and from October 1990 to July 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from March 2004 and July 2006 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.

Although the July 2006 rating decision reopened the veteran's 
claim of entitlement to service connection for PTSD and then 
denied the claim on its merits, the Board has a duty, under 
applicable law, to initially address the "new and material 
evidence" requirement in this claim.  If it is found that no 
new and material evidence has been submitted, the merits of 
the claim may not be considered.  Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 
(Fed. Cir. 2001); see also VAOPGCPREC 05-92.  Accordingly, 
the Board has modified the issue to reflect the appropriate 
adjudicatory consideration of the veteran's claim, as 
indicated on the title page of this decision.

The issues of entitlement to service connection for a bipolar 
disorder and for PTSD are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  An October 1997 rating decision denied service connection 
for a bipolar disorder on the basis that the veteran did not 
submit new and material evidence to reopen the claim.  The 
veteran did not initiate an appeal of the adverse 
determination.

3.  The evidence received since the October 1997 rating 
decision is new and relates to an unestablished fact 
necessary to substantiate the claim, is neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial, and raises a reasonable possibility 
of substantiating the claim for service connection for a 
bipolar disorder.

4.  An October 2004 rating decision denied service connection 
for PTSD on the basis that there was no evidence linking the 
veteran's diagnosed PTSD to a verified in-service stressor.  
The veteran did not initiate an appeal of the adverse 
determination.

5.  The evidence received since the October 2004 rating 
decision is either cumulative or redundant or does not supply 
evidence the absence of which was a specified basis for the 
last final disallowance, and does not raise a reasonable 
possibility of substantiating the claim for service 
connection for PTSD.


CONCLUSIONS OF LAW

1.  The October 1997 rating decision, which denied 
entitlement to service connection for a bipolar disorder, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2007).

2.  The veteran has submitted new and material evidence 
sufficient to reopen the claim of entitlement to service 
connection for a bipolar disorder.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).

3.  The October 2004 rating decision, which denied 
entitlement to service connection for PTSD, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2007).

4.  New and material evidence has not been presented to 
reopen the claim of entitlement to service connection for 
PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  Concerning applications to reopen claims that have 
been the subject of a prior final denial by VA, nothing 
pertaining to the duty to assist claimants shall be construed 
to require VA to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured.  38 U.S.C.A. § 5103A (f).  To provide adequate 
notice with regard to a claim to reopen, VA must look at the 
bases for the denial in the prior decision and respond with a 
notice letter that describes what evidence would be necessary 
to substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

With regard to the veteran's claim to reopen a previously 
denied claim for service connection for a bipolar disorder, 
the Board finds that any defect with respect to content or 
the timing of the receipt of the notice requirements is 
harmless error in the case.  38 U.S.C.A. §§ 5100 et. seq. 
(West 2002).  Moreover, given the favorable outcome noted 
below, no conceivable prejudice to the veteran could result 
from this adjudication.  See Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).  Thus, the additional delay in the 
adjudication of this issue, which would result from a remand 
solely to allow the RO to apply the applicable notification 
and assistance duties, would not be justified with regard to 
this claim.

In reviewing the veteran's claim of entitlement to service 
connection for PTSD, the Board observes that the RO issued 
VCAA notice to the veteran in February and March 2006 letters 
which informed him of the evidence generally needed to 
support claims of entitlement to service connection; what 
actions he needed to undertake; the need to submit any 
evidence in his possession that pertained to the claim; and 
how the VA would assist him in developing his claim.  The 
February 2006 VCAA notice specifically informed the veteran 
regarding the basis for the prior decision's denial of his 
claim for service connection for PTSD and what evidence would 
be necessary to substantiate the element required to 
establish the claim.  Kent, supra.  The March 2006 letter 
informed him of the evidence needed for the assignment of 
evaluations and effective dates for his claim.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Both 
the February and March 2006 VCAA notices were issued prior to 
the July 2006 rating decision from which the instant appeal 
arises.  Thus, the Board concludes that the RO provided 
appropriate notice of the information or evidence needed in 
order to substantiate the claim prior to the initial 
decision.  In view of this, the Board finds that VA's duty to 
notify has been fully satisfied with respect to this claim.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  Service medical 
records, VA medical examination reports and treatment records 
are of record, as well as private treatment records and were 
reviewed by both the RO and the Board in connection with the 
veteran's claims.  There remains no issue as to the 
substantial completeness of the veteran's claims.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2007).  Any duty imposed on the 
VA, including the duty to assist and to provide notification, 
has been met.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  

Analysis

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers; which relates, either by itself or when 
considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  To reopen a previously disallowed claim, new and 
material evidence must be presented or secured since the last 
final disallowance of the claim on any basis, including on 
the basis that there was no new and material evidence to 
reopen the claim since a prior final disallowance.  See Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

Bipolar Disorder

The veteran is seeking to reopen his claim of entitlement to 
service connection for a bipolar disorder.  The claim for a 
psychiatric disorder was originally denied in a February 1995 
rating decision, on the basis that there was no evidence of a 
psychiatric disorder in service or within one year of the 
veteran's discharge from service.  A subsequent October 1997 
rating decision denied the veteran's attempt to reopen his 
claim for service connection for a psychiatric disorder, 
identified as a bipolar disorder, on the basis that the 
veteran had not submitted new and material evidence.  The 
veteran did not appeal the October 1997 rating decision.  
Those decisions are final and binding on him based on the 
evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.150(d), 20.200, 20.302, 20.1100, 20.1103 (2007). 

The Board finds that a submitted October 2005 letter, from 
the veteran's private treating psychiatrist, indicating that 
the veteran's diagnosed bipolar disorder had its inception 
within the first year of his discharge from the Persian Gulf 
and that it is more likely that his symptoms of bipolar 
affective disorder went unrecognized during the Persian Gulf 
War and were exacerbated by combat, represents evidence that 
is new, not cumulative or redundant.  This newly submitted 
evidence is also material because it tends to show that the 
veteran's diagnosed bipolar disorder is etiologically linked 
to his service or that its inception was within one year of 
his discharge from service.  In this context, this medical 
evidence is new and is not cumulative or redundant.  
Moreover, this newly submitted evidence when considered with 
the previous evidence of record, or by itself, relates to an 
unestablished fact that is necessary to substantiate the 
claim, because it tends to suggest that the veteran's 
diagnosed bipolar disorder is etiologically linked to his 
service.  As a result, it raises a reasonable possibility of 
substantiating the claim.  

For these reasons, the Board determines the medical evidence 
submitted subsequent to the October 1997 rating decision is 
"new and material" as contemplated by 38 C.F.R. § 3.156(a), 
and provides a basis to reopen the claim of entitlement to 
service connection for a bipolar disorder.  38 U.S.C.A. 
§ 5108.

PTSD

The veteran is seeking to reopen his claim of entitlement to 
service connection for PTSD, which was previously denied by 
the RO in October 2004.  Since the veteran did not appeal the 
October 2004 RO decision, that decision is final and binding 
on him based on the evidence then of record.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.150(d), 20.200, 20.302, 
20.1103 (2007). 

Reviewing the evidence submitted by the veteran in his 
attempt to reopen his claim, the Board finds that he has not 
submitted new and material evidence.  The October 2004 denial 
was based on the lack of evidence corroborating the veteran's 
alleged stressors or establishing that he engaged in combat.  
See 38 C.F.R. § 3.304(f).  The veteran has submitted no 
objective evidence corroborating a stressor or establishing 
that he engaged in combat.  The evidence submitted since the 
October 2004 rating decision includes a duplicative statement 
from a person who seems to corroborate one of the veteran's 
alleged stressors regarding live ammunition during a tent 
fire, but this same statement was considered at the time of 
the October 2004 rating decision.  At that time, the RO 
requested the veteran provide more information about the 
person who submitted the statement (his name) in an attempt 
to verify the alleged stressor.  However, the veteran did not 
provide the requested information and his claim was 
ultimately denied because his alleged stressors could not be 
verified.  The veteran's statements, submitted statements in 
his support and the additional medical reports received do 
not raise a reasonable possibility of substantiating the 
claim.  For these reasons, the Board determines the evidence 
submitted subsequent to the October 2004 rating decision is 
either cumulative or redundant, does not supply evidence the 
absence of which was a specified basis for the last final 
disallowance, and, in any event, does not raise a reasonable 
possibility of substantiating his claim.  Consequently, the 
evidence received since the last final disallowance of the 
veteran's claim is not new and material, and his petition to 
reopen the claim for service connection for PTSD must be 
denied.  38 U.S.C.A. § 5108.


ORDER

New and material evidence having been received, the veteran's 
claim for service connection for a bipolar disorder is 
reopened.  To this extent only, the appeal is granted.

New and material evidence not having been received, the claim 
for service connection for PTSD is not reopened.  The appeal 
is denied.


REMAND

Having reopened the veteran's previously denied claim of 
entitlement to service connection for a bipolar disorder, the 
Board may proceed with adjudication of this claim only after 
ensuring compliance with VA's duties to notify and assist the 
veteran.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2007).

VA is required to provide a medical examination when the 
record of the claim does not contain sufficient medical 
evidence for VA to adjudicate the claim. See 38 U.S.C.A. § 
5103A (d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).  As 
noted above, the veteran submitted an October 2005 letter 
from his private psychiatrist, opining that the veteran's 
diagnosed bipolar disorder had its inception within the first 
year following his discharge from service.  The letter 
further opined that it is more likely that the veteran's 
bipolar affective disorder symptoms went unrecognized during 
the Persian Gulf War and were exacerbated by combat.  

In light of this evidence, the Board concludes that, on 
remand, the RO should schedule the veteran for an examination 
to determine whether the initial onset of his currently 
diagnosed bipolar disorder was during his active duty service 
or whether a psychosis was present within one year of his 
discharge from service and still exists currently.  38 C.F.R. 
§ 3.159(c)(4).

The Board notes that the veteran receives ongoing treatment 
for diagnosed bipolar disorder through VA.  The most recent 
VA treatment records from the VA Medical Center, in Iron 
Mountain, Michigan, are dated in October 2006.  Copies of any 
available VA treatment records from this facility, from 
October 2006 to the present, should be obtained and 
incorporated in the claims files.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any VA treatment 
records, dating from October 2006 to the 
present, and associate the records with 
the veteran's claims files.

2.  After the above development has been 
completed to the extent possible, the 
veteran should be afforded a VA 
psychiatric examination to assess the 
current nature, etiology, and severity of 
any diagnosed bipolar disorder.  The 
claims folders must be made available to 
the examiner for review.  All indicated 
studies should be performed.  Based on the 
medical findings and a review of the 
claims folders, the examiner is requested 
to address the following: (a) whether it 
is at least as likely as not that the 
current bipolar disorder had its onset 
during his period of active service; and 
(b) whether it is at least as likely as 
not that the veteran had a psychosis that 
was manifested within one year following 
his discharge from service in July 1991 
and, if so, whether the veteran still has 
a psychosis currently.  The examiner 
should provide a complete rationale for 
all opinions given.  Each opinion should 
be supported by the medical evidence of 
record and medical principles.

3.  Thereafter, the RO should adjudicate 
the issue of service connection for a 
bipolar disorder on a de novo basis.  If 
the issue on appeal remains denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for further 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


